Title: Abigail Adams to James Lovell, 12 June 1778
From: Adams, Abigail
To: Lovell, James



Dear Sir

Braintree, 12 June 1778



Will you forgive my so often troubling you with my fears and anxieties; Groundless as some of them have been they were real to me for a time, and had all the force of truth upon me. I most sincerely wish my present uneasiness may arise from as ficticious a cause as the former proved to be but from many circumstances I fear it will not. Tis near four months since the Boston saild, in all which time we have not received the least inteligance from her, a vessel arrived from France in a passage of 32 days and did not leave France till after the Boston had been out 7 weeks, but neither saw or heard any thing of her. Last week there was I am told a paragraph in the Newport paper taken from the New york Gazzet that the Boston was taken and carried into Portsmouth with the Name of the Ship which took her, but what date I know not. There was no mention of Mr. Adams’es being on board which is the only reason I have to think that posibly she might be taken after landing him.
Tis full time if he was safe to hear from him. My anxiety daily in­creases, and I write to you Sir who have been acquainted with sorrow and affliction in various shapes, enduring with unshaken fortitude the Horrours of Capitivity and chains, in hopes that you will communicate to me some share of that hidden strength, which Throws out into practice 

Virtues which shun the day, and lie conceal’d
In the smooth Seasons, and the calms of life

 that I may endure this misfortune with becomeing fortitude, and to request of you to inform me what Steps congress will take in consequence of it. Will they endeavour an exchange immediately, or is it possibal that his most christian Majesty will demand him as an Ambassador from the united States of America.
